          Case 1:21-mj-00491-RMM Document 6 Filed 06/29/21 Page 1 of 1




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   LILLIAN CHU (Bar No.279095
     (E-Mail: LILLIAN_CHU@fd.org)
 3   Deputy Federal Public Defender
     411 W. Fourth St., Suite 7110
 4   Santa Ana, California 92701
     Telephone: (714) 338-4500
 5   Facsimile: (714) 338-4520
 6   Attorneys for Defendant
     Lois Lynn McNicoll
 7
                               UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF COLUMBIA
 9
10   UNITED STATES OF AMERICA,                           Case No. 1:21-MJ-00491-RMM
11                Plaintiff,                             NOTICE OF APPEARANCE
12         v.
13   LOIS LYNN McNICOLL,
14                Defendant.
15
16         Deputy Federal Public Defender Lillian Chu, enters her Notice of Appearance on
17   behalf of Defendant .
18         Please make all necessary changes to the court’s Case Management/Electronic
19   Case Filing System to accurately reflect this assignment and to ensure that defense
20   counsel receives all notifications relating to filings in this case.
21         .
22
                                              Respectfully submitted,
23                                            CUAUHTEMOC ORTEGA
24                                            Federal Public Defender

25   DATED: 6/29/2021                         By s/ Lillian Chu
26                                            Lillian Chu
                                              Deputy Federal Public Defender
27
28
                                                     1
